Bukch, J.
(dissenting) : Presumably for the support of the court’s opinion in this case a matter is woven into it which I am unable to discover in the record. In stating the question it makes part of the inquiry the possible interest or connection of the proposed jurors with employers’ accident insurance companies. It says that the inquiries made on the examination of jurors were apparently to ascertain if they had any connection with, or interest in, such companies. It says that any one closely connected with, or related to, such companies or their agents could hardly be regarded as a qualified juror; that, to .enable' a party to guard against the inclusion of prejudiced jurors it was proper for the court to allow a full and searching inquiry as to a possible connection of the proposed jurors with an indemnifying company, or with its agents or attorneys. The syllabus of the case uses the same material for the erection of its framework.
This interlarding is carefully done, although the questions propounded to the jurors did not, in my estimation, contain a single word tending in the slightest degree to connect them with any such company. No perversion of the meaning of words can make those forming the interrogatories propounded apply to any connection whatever of the juror himself with any indemnifying insurance company, or to any personal relation whatever of the juror with such a company, or to any interest of the juror in such a company. Here are some of them, with .the answers returned :
“Ques. You know of the fact that employees of Swift & Company and Armour & Company are insured by insurance companies? Ans. Well, nothing more than what I have been told.
“Q. You have been told? A. Yes, sir.
*16“ Q,. And that the insurance companies defend ■these suits? A.- Yes, sir ; I have been told so.
“ Q,. That they hire the lawyers and pay the judgments? A. Yes, sir.
“ Q,. Have you heard — do youknow from hearsay— whether or not the insurance companies hire the lawyers and pay the judgments, if any are rendered? A. Nothing more than what I have heard.”
Nothing can make these questions have the meaning of the following simple questions : Do you own stock in any insurance company which indemnifies employers against loss from accidents to employees? Are you holding employment under any such company? Do you have any business relation or family connection with any officer or agent of any such company? And nothing can make those questions have any other tendency than to lead the panel to believe that the defendant was fighting a sham battle for the benefit of a corporation which had contracted to pay the very damages sued for.
The fact that the defendant company took advantage of the practice of its adversary and indulged in some jury poisoning on its side shows the greater necessity for the condemnatory interposition of this -court. Something more is due than an argument that one was no more hurtful than the other.
In Spoonick v. Backus-Brooks Co., 89 Minn. 354, 94 N.W. 1079, it was shown to the courtthat an indemnity company had insured the defendant for the direct purpose of thereafter asking each juror, as he was called, if he was a stockholder or had any interest in such company.
In Foley v. Cudahy Packing Co., 119 Iowa 246, 93 N. W. 284, the question was, “Have you any connection of any kind with any casualty or employers’ insurance company?”
*17These are strong authorities upon the hypothetical case which the opinion of the court contains. They do not decide the questions raised by the examination of jurors contained in this record. The questions in this case were not followed by any attempt whatever to uncover any relation of the juror to any insurance company, and the questions themselves do not even squint at such a relation. It is needless to say that the attorneys in the case are not censurable for employing a practice approved by the district court and now by this court, but I am doubtful of the legal propriety of such practice. Because of this, and because the present opinion of the majority is largely obiter, I withhold my assent from it and adhere to my original view.